Title: Appendix No. III (a): From James Monroe and Frederick A. C. Muhlenberg, 13 December 1792
From: Monroe, James,Muhlenberg, Frederick A. C.
To: 


Philadelphia, 13th December, 1792.
Being desirous, on account of their equivocal complection, to examine into the suggestions which had been made us respecting the motive for the confinement and proposed enlargement of James Reynolds, from the jail of this city, and inclined to suspect, for the same reason, that, unless it were immediately done, the opportunity would be lost, as we were taught to suspect he would leave the place, immediately after his discharge, we called at his house last night for that purpose; we found Mrs. Reynolds alone. It was with difficulty, we obtained from her, any information on the subject, but at length she communicated to us the following particulars:
That since Col. Hamilton was secretary of the treasury, and at his request, she had burned a considerable number of letters from him to her husband, and in the absence of the latter, touching business between them, to prevent their being made public; she also mentioned, that Mr. Clingman had several anonymous notes addressed to her husband, which, she believed, were from Mr. Hamilton (which we have) with an endorsement “from secretary Hamilton, Esq.” in Mr. Reynolds’s hand writing: That Mr. Hamilton offered her his assistance to go to her friends, which he advised: That he also advised that her husband should leave the parts, not to be seen here again, and in which case, he would give something clever. That she was satisfied, this wish for his departure did not proceed from friendship to him, but upon account of his threat, that he could tell something, that would make some of the heads of departments tremble. That Mr. Wadsworth had been active in her behalf, first at her request; but, in her opinion, with the knowledge and communication of Mr. Hamilton, whose friend he professed to be; that he had been at her house yesterday and mentioned to her, that two gentlemen of Congress had been at the jail to confer with her husband; enquired if she knew what they went for; observed, he knew, Mr. Hamilton had enemies, who would try to prove some speculations on him, but, when enquired into, he would be found immaculate: to which, she replied, she rather doubted it. We saw in her possession two notes; one in the name of Alexander Hamilton, of the sixth of December, and the other signed “S.W.” purporting to have been written yesterday, both expressing a desire to relieve her.
She denied any recent communication with Mr. Hamilton, or that she had received any money from him lately.
Signed by James Monroe and F. A. Muhlenberg.
